Fourth Court of Appeals
                                  San Antonio, Texas
                                          May 3, 2019

                                      No. 04-19-00059-CV

                              CONTINENTAL MOTORS, INC.,
                                      Appellant

                                                v.

                            DANBURY AEROSPACE, INC., et al,
                                     Appellees

                   From the 73rd Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2016CI18283
                         Honorable Norma Gonzales, Judge Presiding

                                         ORDER
        The Court has considered the appellant’s unopposed motion for access to the sealed
portions of the appellate record for use in preparing its brief. The motion is GRANTED. The
Clerk of this Court is hereby instructed to provide a copy of the sealed record on CD-ROM to
counsel for appellant and appellee. All parties and their attorneys are ORDERED not to share
the contents of the sealed record with any person except to the extent necessary to prepare their
respective briefs.

       In the event appellant or appellee reference the sealed record in their respective briefs,
they are ORDERED to (1) file their briefs in paper form only (2) with a cover letter informing
the Clerk of this court that the brief references the sealed record. See TEX. R. APP. P. 9.2(c)(3)
(exception to electronic filing for documents under seal).

                                                     _________________________________
                                                     Liza A. Rodriguez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 3rd day of May, 2019.



                                                     ___________________________________
                                                     KEITH E. HOTTLE,
                                                     Clerk of Court